Banke, Judge.
The defendant in this prosecution for unlawful possession of certain drugs seeks to appeal the denial of his motion to suppress evidence. However, since the denial of a motion to suppress is not a final judgment as defined by Code Ann. § 6-701 (a) (1), and since the defendant has not followed the interlocutory appeal procedures set forth in Code Ann. § 6-701 (a) (2), the appeal must be dismissed for want of jurisdiction.

Appeal dismissed.


Deen, P. J., and Carley, J., concur.

Rehearing denied June 1, 1981.
Robert D. Goldsmith, for appellant.
Hobart M. Hind, District Attorney, William R. Wilburn, Assistant District Attorney, for appellee.